
	

115 S1398 IS: Stop the Asian Carp Now Act of 2017
U.S. Senate
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1398
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2017
			Ms. Stabenow (for herself, Mr. Peters, Ms. Baldwin, Mr. Brown, Mr. Franken, Ms. Klobuchar, Mr. Durbin, Ms. Duckworth, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To direct the Secretary of the Army, acting through the Chief of Engineers, to release an interim
			 report related to aquatic nuisance species control, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Stop the Asian Carp Now Act of 2017.
 2.Brandon Road studyNot later than 7 days after the date of enactment of this Act, the Secretary of the Army, acting through the Chief of Engineers, shall release for public comment the interim report relating to the Tentatively Selected Plan for the Great Lakes and Mississippi River Interbasin Study Brandon Road Study that was scheduled for release on February 27, 2017.
		
